Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on March 1, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 19, 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over  BOGDANOV et al. (US 6,625,517) in view of TODD et al. (US 6,247,293).
In reference to claims 15, 19, 25, 26 and 28, BOGDANOV et al. discloses a packaging machine and method for producing packages 43 from a sheet of packaging material 12 having a plurality of marks 32 defining a plurality of sections in a consecutive manner associated with portions of the packaging material 12, the packaging machine comprising: a forming station 20, 
TODD et al. teaches a packaging machine and method for producing packages 12, the method and machine comprising: transport units 32, 38, each transport unit supporting a sensor 
Claims 20-22 are rejected under 35 U.S.C. 103 as being obvious over BOGDANOV et al. (US 6,625,517) in view of TODD et al. (US 6,247,293) as applied to claim 15, and further in view of SCHROEDER et al. (US 2003/0196411).
With respect to claims 20 and 21, BOGDANOV et al. as modified discloses a vertical packaging machine as claimed, the machine further comprising: a supply of sheet material 12 that is conveyed to a tube forming station 20, 22 and food filling station 24 (column 4 lines 58-60) but does not disclose an application unit having molds as claimed.  SCHROEDER et al. teaches a vertical packaging machine comprising: a supply of sheet material 202 that is conveyed to a tube forming station (figure 10); and an application unit 32, 34, 38 having a plurality of independently movable molds 32, 34 that mold a plastic material 220 and opening device 214 onto the sheet material 202.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified packaging machine of BOGDANOV et al. to include an application unit comprising independently movable molds since paragraphs 2 and 5 of SCHROEDER et al. suggests such a modification is an efficient means for securing an 
Regarding claim 22, the modified vertical packaging machine of BOGDANOV et al. discloses: independently movable molds of an application unit that mold a plastic material and opening device to a packaging material; and a track portion supporting movable sealing and cutting transport units having a sensor device.  While the application unit of SCHROEDER et al. includes sealing molds and a cutter that would engage a sheet material having markers thereon, the modification of BOGDANOV et al., as presented above, does not include the movable molds also on a track and transport unit with sensors as claimed.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have further modified the packaging machine of BOGDANOV et al. to include an application unit having a track and transport unit system equivalent to the track and transport unit of the existing transport unit originally presented in BOGDANOV et al. since column 5 lines 30-45 of BOGDANOV et al. states known working members and implement device that perform work functions on the sheet material (i.e. opening device molds) for the purpose of accurately controlling the engagement of the movable molds with the sheet material per the markings thereon.
Claims 23, 24, 29 and 30 are rejected under 35 U.S.C. 103 as being obvious over BOGDANOV et al. (US 6,625,517) in view of TODD et al. (US 6,247,293) as applied to claim 15, and further in view of KOPP (US 4,599,850).
In reference to claims 23, 24, 29 and 30, BOGDANOV et al. as modified discloses a packaging machine and method for packaging, the machine and method further comprising a packaging unit including tracks 54, 56 with track portions 54a, 54b, 56a, 56b having magnets 73 that move individually driven transport units supporting tools into engagement with a packaging 
Claim 27 is rejected under 35 U.S.C. 103 as being obvious over BOGDANOV et al. (US 6,625,170) in view of TODD et al. (US 6,247,293) as applied to claim 26, and further in view of ISHIKAWA (US 7,017,796).
Regarding claim 27, BOGDANOV et al. discloses a modified method of packaging, the method of packaging further comprising providing a vertically oriented packaging material 12 with a plurality of marks 32 associated with corresponding portion of the packaging material 12, wherein tools 70a, 70b are provided to engage the packaging material in response to the marks 32. BOGDANOV et al. does not disclose a pattern of creasing lines along the packaging material in addition to the marks 32.  ISHIKAWA teaches a method of packaging comprising providing a vertically oriented packaging material 12 that is fed to tools to create individual packages 16 (figure 6); wherein the packaging material 10 has a pattern of creasing lines.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the packaging material of BOGDANOV et al. to include a pattern of creasing lines since column .

Response to Arguments
Applicant’s arguments filed March 1, 2021 with respect to the pending claims have been fully considered and are not persuasive.  
Examiner and Applicant are in agreement that BOGDANOV et al. fails to disclose a method of providing a packaging machine comprising first and second transport units movably supported, respectively, on a first and second track wherein each transport unit has a sensor device.  However, Examiner and Applicant disagree on the teaching(s) of TODD et al.  On page 10 of  March 1, 2021 remarks, Applicant found TODD et al. to “at most” teach a single sensor to control a pair of jaws.  However, this assessment appears to be contradicted by Applicant’s statement on page 11 of the remarks where Applicant states “TODD et al. discloses a single sensor for each pair of jaws.
BOGDANOV et al. discloses circular/endless tracks that support transport units.  TODD et al teaches linear tracks; specifically, figure 6A of TODD et al. shows a first tack 261 and a second track (see diagram below). The first transport unit is supported by both the first track and the second track; likewise, the second transport unit is supported by both the first track and the second track.  As claimed, each of the first and second transport units 32, 38 taught by TODD et al. comprise a sensor device.  Thus, Examiner maintains the rejection of the claimed invention as being unpatentable over BOGDANOV et al. in view of the teachings of TODD et al., wherein the prior art is found to teach the knowledge in the art to provide a plurality of transport units supported by first and second tracks, each transport unit having a sensor device.



    PNG
    media_image1.png
    463
    898
    media_image1.png
    Greyscale

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
March 24, 2021